Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Kawakami et al. (US Pub. No.: 2013/0165882 A1) a method of forming an absorbent core, the method comprising: advancing a first web (201); depositing fiber material (21) on the web (201); advancing first web with fiber material (21) in machine direction; and depositing additional fiber material (21) on the fiber material (21). 
However, the cited prior art of references alone or in combination fails to discloses or provide any motivation of “…depositing a matrix of material directly onto the first quantity of particulate material, the matrix of material comprising a second quantity of particulate material and a second adhesive, the second quantity of particulate material being dispensed from a particulate material delivery conduit and the second adhesive comprising a fibrous adhesive dispensed from one or more application nozzles, the application nozzles being laterally adjacent to the particulate material delivery conduit in a cross-machine direction, wherein the deposited matrix of material has a second maximum cross-machine direction width, the second maximum cross-machine direction width being smaller than first maximum cross-machine direction width, wherein the second quantity of particulate material and the adhesive are pre-mixed prior to deposition onto the first quantity of particulate material.” Regarding claim 10 “…applying a second quantity of particulate material directly onto the base carrier sheet and the matrix of material at a plurality of cross-machine direction widths and having a particulate material . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL I PATEL/Primary Examiner, Art Unit 1746